COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 RICHARD ZELONIS,                                              No. 08-20-00099-CR
                                                 §
                           Appellant,                            Appeal from the
                                                 §
 v.                                                             34th District Court
                                                 §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                                 §
                            State.                             (TC# 20180D03785)
                                                 §

                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 2, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Todd Morten, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before February 2, 2021.

       IT IS SO ORDERED this 5th day of January 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.